Name: 2006/673/EC: Commission Decision of 5 October 2006 amending Decision 2003/43/EC establishing the classes of reaction-to-fire performance for certain construction products as regards gypsum plasterboards (notified under document number C(2006) 4360) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  environmental policy;  building and public works;  construction and town planning
 Date Published: 2007-06-05; 2006-10-07

 7.10.2006 EN Official Journal of the European Union L 276/77 COMMISSION DECISION of 5 October 2006 amending Decision 2003/43/EC establishing the classes of reaction-to-fire performance for certain construction products as regards gypsum plasterboards (notified under document number C(2006) 4360) (Text with EEA relevance) (2006/673/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) thereof, Whereas: (1) Commission Decision 2003/43/EC (2) establishes classes of reaction-to-fire performance of certain construction products, namely wood-based panels. (2) Decision 2003/43/EC will be adapted to take account of technical progress concerning gypsum plasterboards. (3) Decision 2003/43/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/43/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Commission Decision 2006/190/EC (OJ L 66, 8.3.2006, p. 47). (2) OJ L 13, 18.1.2003, p. 35. Decision as amended by Decision 2003/593/EC (OJ L 201, 8.8.2003, p. 25). ANNEX In the Annex to Decision 2003/43/EC, Table 2 and the note is replaced by the following: TABLE 2 Classes of reaction  to  fire performance of gypsum plasterboards Gypsum plasterboard Nominal board thickness (mm) Gypsum core Paper grammage (1) (g/m2) Substrate Class (2) (excluding floorings) Density (kg/m3) Reaction to fire class Conforming to EN 520 (except perforated boards)  ¥ 6,5 < 9,5  ¥ 800 A1  ¤ 220 Any wood-based product with density  ¥ 400 kg/m3 or any product of at least class A2-s1, d0 A2-s1, d0 > 220  ¤ 320 B-s1, d0  ¥ 9,5  ¥ 600  ¤ 220 Any wood-based product with density  ¥ 400 kg/m3 or any product of at least class A2-s1, d0 or any insulating product of at least class E-d2 mounted according to method 1 A2-s1, d0 > 220  ¤ 320 B-s1, d0 Note: Mounting and fixing The gypsum plasterboards (hereinafter  gypsum boards ) shall be mounted and fixed using one of the three following methods: Method 1  Mechanically fixed to a supporting substructure The gypsum boards, or (in the case of multi-layer systems) at least the outermost layer of boards, shall be mechanically fixed to a metal substructure (made from components detailed in EN 14195) or to a timber substructure (in accordance with EN 336 and EN 1995-1-1). When the substructure provides supporting members in one direction only, the maximum span between the supporting members shall not exceed a dimension equal to 50 times the thickness of the gypsum boards. When the substructure includes supporting members in two directions the maximum span in either direction shall not exceed a dimension equal to 100 times the thickness of the gypsum boards. The mechanical fixings shall be screws, staples or nails, which shall be fixed through the thickness of the gypsum boards into the substructure at centres not exceeding 300 mm measured along the length of each supporting member. Behind the gypsum boards may be an air space, or an insulating product. The substrate may be: (a) any wood-based product with density  ¥ 400 kg/m3 or any product of at least class A2-s1, d0 in case of gypsum boards of  ¥ 6,5 mm and < 9,5 mm nominal thickness and  ¥ 800 kg/m3 core density, or (b) any wood-based product with density  ¥ 400 kg/m3 or any product of at least class A2-s1, d0 in case of gypsum boards of  ¥ 9,5 mm nominal thickness and  ¥ 600 kg/m3 core density, or (c) any insulating material of at least class E-d2 in case of gypsum boards of  ¥ 9,5 mm nominal thickness and  ¥ 600 kg/m3 core density. Each joint between adjoining gypsum boards shall have a gap width  ¤ 4 mm. This provision applies for any joint regardless of that the joint is or is not supported directly by a substructure supporting member and regardless of that the joint is or is not filled with a jointing material. In cases (a) and (b) each joint between adjoining gypsum boards, which is not supported directly by a substructure supporting member and which has a gap width > 1 mm, shall be fully filled with a jointing material as specified in EN 13963 (the other joints may remain unfilled). In case (c) all joints between adjoining gypsum boards shall be fully filled with a jointing material as specified in EN 13963. Method 2  Mechanically fixed to a solid wood-based substrate The gypsum boards shall be mechanically fixed to a solid wood-based substrate with density  ¥ 400 kg/m3. There shall be no cavity between the gypsum boards and the substrate. The mechanical fixings shall be screws, staples or nails. The distance between the mechanical fixings shall correspond to the rules given above for method 1. Each joint between adjoining gypsum boards shall have a gap width  ¤ 4 mm and may remain unfilled. Method 3  Mechanically fixed or bonded to a solid substrate (dry lining system) The gypsum boards shall be fixed directly to a solid substrate with a reaction to fire classification of at least class A2-s1, d0. The gypsum boards may be fixed using screws or nails fixed through the thickness of the gypsum boards into the solid substrate or may be bonded to the substrate using dabs  of a gypsum based adhesive as specified in EN 14496. In either case the screw or nail fixings or the adhesive dabs  shall be positioned at maximum 600 mm vertical and horizontal centres. All joints between adjoining gypsum boards may remain unfilled. (1) Determined according to EN ISO 536 and with no more than 5 % organic additive content. (2) Classes as provided for in Table 1 of the Annex to Commission Decision 2000/147/EC.